Yeager, J.,
dissenting.
A dissent on my part gives- me no great pleasure since it brings me into sharp conflict with the majority opinion of my associates in whose ability, integrity and fairness I have profound faith and confidence. In cases where I am able to recognize that there is room for doubt on the matter of legal or factual interpretations and applications, I am usually willing to bow to and acquiesce in the will of the majority; also, I am prone not to insist too strenuously upon technical or precise refinement where I feel that the *735ultimate conclusion in the particular case is the proper one. It is only in those situations wherein I have a firm conviction that disturbing violence has been done to an existing substantial principle of substantive or adjective law, or that a new and haunting rule in one or the other or both of these fields is sought to be established, or that a particular case is being determined conformable to an incorrect or inadequate reflection of facts, that I have a disposition to express my disagreement with the majority in an opinion.
I find myself unable to agree with the majority here since it is my firm conviction that the decision in this case strikes down with a single blow certain principles of law and procedure which have been considered basic and fundamental since the law concerning the use of public ways and public highways has become crystallized, and since juries have been the triers" of the facts in negligence cases.
Let it be said here that I find no fault with the statement of the case or of the facts as set out in the majority opinion. The facts which I shall set out later on herein are not contradictory and are not meant to be contradictory of those set out in the majority opinion, but are set out only for the purpose of supporting, under the issues in this case, what I conceive to be the true, existing and sound theories and principles of the law.
No good purpose would be served by restating the case and the issues here. They are sufficiently and correctly set forth in the majority opinion. The first six paragraphs of the opinion contain a statement of the case, the issues, and a partial statement of the evidence, and these paragraphs are fully adopted herein.
As stated in the majority opinion: “At the conclusion of all the evidence the trial court sustained plaintiffs motion to withdraw all questions of fact from the consideration of the jury, for the reason that the evidence then adduced showed conclusively that defendant was guilty of actionable negligence, and that it also established the fact that the plaintiff’s decedent was not guilty of contributory negligence ‘as a matter of law or fact.’ The cause was then submitted *736to the jury on the sole question of the amount of damages sustained for which plaintiff was entitled to recover.”
It is the contention of the appellant that this action of the trial court was not sustained by the evidence. The action of the trial court is sustained in the majority opinion. The substance and effect of this holding is that the defendant was guilty of actionable negligence as a matter of law, and also that as a matter of law the defendant offered and adduced no competent substantial evidence on the issue of contributory negligence tendered by the answer, such as would permit submission of this question to a jury.
For the purposes of this dissent we may agree that the record discloses actionable negligence on the part of the defendant, and we may agree further that in the absence of any evidence on the issue of contributory negligence the trial court would have been required to submit only the question of damages to the jury, but I cannot agree that there is no competent substantial evidence to support the claim that the deceased was at the time of the accident guilty of negligence which contributed in some degree to the happening of the accident. . In expressing the view I take full cognizance of the rule that the burden of establishing contributory negligence rested on the defendant, and I find no fault with the rule.
Now, in affirmation of the defense of contributory negligence, what is disclosed by the bill of exceptions? In answer to this question let us first get a picture of the fixed surroundings and conditions, and the conditions on that night. The defendant’s truck was traveling westward on Q street road, the main arterial highway for traffic leaving and entering South Omaha from the west. This is a country road and not a city street. At the point of the accident the road declines to the west, not sharply but in a considerable degree. The paving with its shoulders provides a paving width of about 18 feet. The highway is quite heavily traveled. Whether or not at the time of the accident the traffic was what might be called heavy is not made clear by the record, but certain it is that there was some traffic *737going in both directions. It was in the nighttime, and it appears that the vehicles on the highway carried the usual and customary lighting facilities and that they were lighted. The defendant’s truck was traveling westward and it was lighted, but probably with lights not sufficient to meet statutory requirements, and the deceased was traveling on foot in the same direction. Both were traveling on their right or north half of the paved portion of the highway. The manner of operation of the truck is described in the majority opinion and with that I find no fault. The manner in which the deceased was traveling and his movements are referred to and with this I find no fault, but I think a further statement is necessary to a proper approach to what I conceive to be the chief and most grievous fallacy in the majority opinion, that is, the evidence on the question of contributory negligence, or that evidence adduced by the defendant tending to show that at the time and place in question the deceased failed to exercise the ordinary and reasonable care for his own safety required of him by the law,
I call attention first to the testimony of Russell Meacham, a witness called by the defendant, the driver of a bus which was traveling eastward, which is as follows: “Q. Were you driving a Stiles passenger bus from Ralston to South Omaha about 10:00 o’clock the night of April 17th? A. Yes, sir. * * * Q. Well, now, Russell, as you came along that highway that night, driving east, before you got to 60th street did you see any one in the highway? A. Yes, sir. Q. Did you see a pedestrian in the highway? A. Yes, sir. * * * Q. How far west of the intersection of 60th and Q was the man standing in the highway? A. Approximately — this is all guessing, I can’t say for sure— I imagine it was somewhere between one hundred and one hundred and twenty-five feet. Q. West of 60th? A. Yes, sir. Q. Now, what time of night was that? A. Fifteen minutes until 10:00, to be exact. Q. And how far were you from the pedestrian when you saw him ? * * * A. Well, about seventy-five feet. Q. Did you then drive your bus on *738up to the place where the man was standing in the highway ? (Objection to this question sustained.) Q. What did you do then, Russell? A. After I saw the man? Q, Yes. A. I drove up to somewhere near ábreast of him, sort of studying him as I drove up and passed him. * * * Q. What was he doing, Russell, when you saw him? A. He was urinating in the middle of the road. Q. And when did you see that he was doing the urinating? A. Approximately the time I drew abreast of him. Q. And which way was he facing at that time? A. Southeast. Q. And can you describe to the jury what actions he was taking or doing besides the urinating at that place ? A. He was standing, at a staggering standstill, sort of maneuvering around in the middle of the road while he was urinating. * * * Q. Now, Russell, you say it was about a hundred and twenty-five feet from the intersection of 60th and Q? (Question not answered.) * * * Q. And he was in the act of urinating when you passed him? A. He was. Q. And where with reference to the center of the highway was he? A. Approximately in the middle of the highway. * * * Q. And did you know then who the accident had been between? A. I did. Q. And who was it? * * * A. It was between the truck driver and Mr. Nichols. * * * Q. What was the first thing that attracted your attention to Mr. Nichols on the highway as you came up toward him? * * ? A. His being in the middle of the road was the first thing that attracted me, and, secondly, his staggering actions. * * * Q. Just what was he doing, j ust tell the j ury what it was. (Ob j ection sustained.) (Defendant’s attorney) : Let the record show that the witness Meacham would have testified, if he had been permitted, that the deceased, George Nichols, was staggering around in the highway, and that was what called his attention to him. * * * Q. Well, what did you do with reference to your automobile as you drew alongside of the deceased, before the accident, as you were coming toward him or coming up where you were passing him? A. I slowed down and then drove around him. Q. And he stayed right there in the road? A. He did. * * * Q. And as you came *739east there that night, driving that bus, and you were driving it east, of course, you had no trouble seeing Mr. Nichols out there, did you, with your lights? A. I did not; I saw him. * * * Q. And when you came up, he moved over to the north of the road, didn’t he? A. He moved— Q. No. Did he move over to the north of the road? A. Not as I came up; no. Q. Before you went by him? A. Yes. * * * Q. He moved over to the north side of the road, over toward the north curb, didn’t he? A. Yes. * * * Q. Of course, from the time that you passed Mr. Nichols going east up to the corner you didn’t see him any more, did you ? A. No. Q. The last time you did see him, however, he was going to the north side of the road, wasn’t he, as you passed him? A. Yes. Q. That would be away from the center to the north side of the road? A. Yes. Q. That would be on the west lane, to the north? A. Yes.”
The next witness to whose testimony attention is called is William Malverd, also a defense witness. He testified in part as follows: “Q. Were you on the highway on Q street the night of April 17, 1940, about 10:00 o’clock? A. Yes, sir. Q. And where were you standing? A. In the southwest corner on 60th and Q. Q. And were you waiting for the Ralston bus? A. Yes, sir. Q. How long had you been standing there ? A. About ten minutes. Q. Did you see any object or did you see Mr. Nichols any place on Q street while you were waiting there for that bus that night? A. Yes, sir. Q. And where did you see him first? A. Well, it was east of 60th. Q. About how far east of 60th ? A. Oh, I don’t hardly remember that, but— Q. Well, give us your best recollection. A. Around a block, I would say. Q. And how long had you waited for the bus ? * * * A. About ten minutes. Q. And part of that time you had observed Mr. Nichols, had you? A. Yes, sir. * * * Q. And which way was he walking? A. West. * * * Q. Well, did you stand there on the corner of 60th and Q waiting for a bus? A. Yes, sir. * * * Q. And which way were you facing? A. Toward the north, and looking both ways now and then. * * * Q. And you had stood on that corner watching the *740street and watching the objects on the street that were within your view? A. Yes, sir. Q. What kind of a night was it? A. Dark. * * * Q. Well, did you see Mr. Nichols? A. The only time I would see him was when there was a car coming from behind him. * * * Q. And what did he do then? * * * A. Well, he was off and on to the north side of the pavement. Q. And describe to the jury what you mean by that? A. Well, I would say he was staggering in a way. * * * Q. Now, where was he on the pavement and where was he off the pavement, as you have stated? A. You mean what part of the block? Q. Yes; that’s right. A. Well, it was a short distance east of 60th. Q. And did you see any cars pass Mr. Nichols east of 60th? A. Yes, sir. Q. And what took place, just what did you see when these cars were passing him ? A. Well, one in particular, I would say, skidded about ten yards and came to a stop. * * * Q. What did Nichols do with reference to these cars? A. Well, he said something to them, but I didn’t really hear, I couldn’t definitely say what he said. Q. Now, you have stated that he was sometimes on the pavement and sometimes off. Now, what do you mean by that? A. Well, just what I said; he was onto the pavement and then back onto the shoulder. Q. Now, did you watch him as he crossed 60th street. A. Yes, sir. Q. Describe to the court and jury what he was doing* as he crossed 60th street? (Not answered.) *.* * Q. How far were you from Mr. Nichols when he crossed 60th street? A. About the width of the pavement. Q. And about how far would that be? A. About twenty feet. Q. And tell the jury just what he did then as you saw it, describe his condition? * * * A. Well, he stopped and looked at me, and, as I said before, he was off and on the pavement as he walked down. Q. Did he go out onto the north shoulder and then back onto the pavement? A. Yes, sir. Q. Well, describe to the jury just what you observed as to his condition? * * * A. I saw him staggering off and on the pavement. * :|: * Q. Now, between 60th and 61st can you tell the jury about how far he traveled of that distance before the bus passed him ? A. I would say between *741a fourth and a third of the way. * * * Q. And describe to the jury what he was doing with reference to going down that highway up to the time you saw the bus pass him? A. Well, as I said before, he was off and on the pavement, and was staggering, and just as the bus was coming up, he stopped in the north half of the pavement and was urinating, and as the bus passed him, well, that’s the last I saw of him. * * * Q. About how far off of the pavement would Mr. Nichols travel before he would go back onto the pavement? * * * Q. Well, all right, after he left 60th street going west? * * * A. Oh, I would say to the middle of the shoulder on the north. * * * Q. Mr. Nichols all the time was walking either on the north half of that highway or on the shoulder? A. Yes, sir. Q. Always on the north side all the time you saw him? A. Yes, sir. Q. You never saw him on the south half of that road? A. No, sir; I didn’t. Q. You claim the last time you saw him was as the bus passed him? A. Yes, sir. Q. And at that time you say he was about half way in the north traffic lane that goes west? A. Yes, sir. * * * Q. Standing still? A. Yes, sir. Q. Then you never saw him again, did you, until after you saw him dead? A. That’s right.”
On the basis of this testimony, is there evidence of negligence on the part of the deceased which contributed to the accident which caused the death, or was the trial court and is this court required to say on the record that as a matter of law deceased) was in the exercise of ordinary and reasonable care for his safety? The effect of the holding of the majority in truth is either directly that the deceased was in the exercise of ordinary and reasonable care for his own safety, and that there was no evidence of contributory negligence, or indirectly that we now have come to the point in Nebraska jurisprudence when the weighing of the evidence no longer falls within the exclusive province of the jury, but it now is a function and prerogative of the trial court to, up to some uncertain and undefined point or place, determine the sufficiency, not existence, of evidence of contributory negligence. In all earnestness and sin*742cerity I must state that I find each and both of them entirely unacceptable and as, I believe, definitely unsound and unwarranted.
Lest I be misunderstood I want to state that I make no contention that the defendant proved contributory negligence. I contend only that he adduced sufficient competent evidence of contributory negligence to require the submission of that question to a jury under proper instructions. If there had been a fair trial under proper instructions with this question submitted, and the question had been ruled on adversely to the defendant by the jury, there possibly could have been, on the record presented here, no just cause for complaint.
The question presented by this appeal is not answered by the proposition stated in the majority opinion that “This jurisdiction is committed to the rule that pedestrians have the right to use the public street at any time day or night, and, in the absence of applicable statute or ordinance limiting the same, have the right to walk longitudinally in a street or highway, and are not, as a matter of law, guilty of contributory negligence in so doing,” which proposition finds confirmation in Cotten v. Stolley, 124 Neb. 855, 248 N. W. 384, and Brenning v. Remington, 136 Neb. 883, 287 N. W. 776. This is the rule, but of what assistance is it here? It is not contended that the deceased was, as a matter of law, guilty of contributory negligence.
In the majority opinion it is stated: “It will be remembered that the ‘burden of proving contributory negligence, an affirmative defense, is upon the party pleading it, and must be established by a preponderance of the evidence.’ ” The cases of Carlson v. Roberts, 133 Neb. 166, 274 N. W. 473, and Cotten v. Stolley, supra, are cited. No fault is found with the rule here announced, but wherein does it apply in this case? As stated, contributory negligence is an affirmative defense and to be available as a defense it must be established by a preponderance of the evidence, but preponderance is not a question for the court, but exclusively for the jury.
*743Further, in the majority opinion this, statement is found: “In Cotten v. Stolley, supra, Day, J., discusses the questions substantially presented in the following language:” With the statement that the case of Cotten v. Stolley presents substantially the same questions as are presented here I respectfully disagree in part. In that case the woman was pushing the baby carriage down the street and on the right side, as was her right, innocent of any untoward acts or conduct, and the accident occurred much as this one did. The court in that opinion did not practically exclude for the future the defense of contributory negligence in cases such as the one before us now. The court in that case made two significant pronouncements. The first is quoted from a former decision of this court in the following language: “Where there is. no eyewitness, no direct evidence of the accident causing the injury, the facts and circumstances may be proved by circumstantial evidence, and the presumption is raised by the instinct of self-preservation on behalf of the deceased that he was not guilty of contributory negligence, but was in the exercise of due care and caution for his own safety, unless the contrary is shown.” Engel v. Chicago, B. & Q. R. Co., 111 Neb. 21, 195 N. W. 523. It becomes clear to me that nothing can be found in that case to sustain the action of the trial court in the case at bar. The presumption that contributory negligence does not exist obtains only until evidence to the contrary is adduced. Certainly, the court did not mean to say, unless the contrary is shown conclusively, or as a matter of law. It was never intended that the jury should be ousted of its function in such circumstances.
The second is a quotation from the case of Kofoid v. Beckner, 70 Cal. App. 624, 234 Pac. 113, and is as follows: “Notwithstanding the fact that the number of reckless drivers have rendered the paved portion of our highways a danger zone, pedestrians have a right to the use thereof, and are chargeable only with such ordinary and reasonable care for their own safety as a prudent person would ordinarily exercise.” This pronouncement exacts that pedestrians *744on highways shall exercise reasonable and ordinary care for their own safety. Of course, if there is an entire absence ■of competent evidence of a lack of reasonable and ordinary care there is no requirement, and should be none, that the question of contributory negligence should be submitted to the jury, but that is not the situation here. The undisputed evidence in this case points out that the deceased, at night on a heavily traveled highway, immediately before the accident, was staggering or walking unsteadily back and forth in a manner manifesting all outward evidences of extreme intoxication, from the north shoulder to or toward the center of the pavement directly in the path of westbound traffic, and that once he stopped near the center of the highway to respond to a call of nature. In the light of these undisputed facts I fail to see how this court could arrive at the conclusion that the deceased, as a matter of law, was not guilty of contributory negligence. Whether or not he was guilty of contributory negligence, whether or not he was in the exercise of reasonable and ordinary care for his own safety was a question patently for the jury to determine.
An adherence to the rules announced in this dissent would not imply a denial of recovery by plaintiff in this case. It would require only that the case should be submitted to a jury under proper instructions embodying the comparative negligence rule.
Simmons, C. J., and Ellis, District Judge, concur in the dissent.